        Case 9:20-cv-00088-DLC Document 42 Filed 04/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 DANIELLE SCHULZ,                                 CV 20–88–M–DLC

                       Plaintiff,

        vs.

 MOUNTAIN WEST FARM BUREAU                             ORDER
 MUTUAL INSURANCE COMPANY,
 WESTERN FARM BUREAU SERVICE
 COMPANY, INC., FARM BUREAU
 LIFE INSURANCE COMPANY, a
 subsidiary of FBL FINANCIAL GROUP,
 INC., ABC Corporations 1-5, and JOHN
 DOES 1-5,

                       Defendants.

      Before the Court is the parties’ Unopposed Motion to Dismiss Claims

Against Defendant Farm Bureau Life Insurance Company. (Doc. 41.) Plaintiff

Danielle Schulz and Defendant Farm Bureau Life Insurance Company jointly

move this Court for an order dismissing all claims advanced against Farm Bureau

Life Insurance Company with prejudice on the basis of a settlement, with each

party to bear their own costs and fees. (Id. at 2.) Defendants Mountain West Farm

Bureau Mutual Insurance Company and Western Farm Bureau Service Company,

Inc. do not object. (Id.)

      Accordingly, IT IS ORDERED that the motion (Doc. 41) is GRANTED.


                                      -1-
        Case 9:20-cv-00088-DLC Document 42 Filed 04/13/21 Page 2 of 2



      IT IS FURTHER ORDERED that all claims asserted by Ms. Schulz against

Farm Bureau Life Insurance Company are DISMISSED with prejudice, with each

party to bear its own costs and fees.

      DATED this 13th day of April, 2021.




                                        -2-
